
	
		I
		112th CONGRESS
		2d Session
		H. R. 6669
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. Lewis of Georgia
			 (for himself, Mr. Franks of Arizona,
			 Mr. Rangel,
			 Mr. McDermott,
			 Mr. Crowley,
			 Mr. Davis of Illinois,
			 Ms. Jackson Lee of Texas,
			 Ms. Norton,
			 Ms. Bass of California,
			 Mr. Hastings of Florida,
			 Ms. Wilson of Florida,
			 Mr. Grijalva,
			 Mr. Towns,
			 Mr. Scott of Virginia,
			 Mr. Fattah,
			 Mr. Clay, Ms. Richardson, Mrs.
			 Davis of California, Mr.
			 Langevin, Mr. Schiff, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to provide
		  information to foster youth on their potential eligibility for Federal student
		  aid.
	
	
		1.Short titleThis Act may be cited as the
			 Foster Youth Higher Education
			 Opportunities Act.
		2.Informing foster
			 youth of their potential eligibility for Federal student aidSection 483 of the Higher Education Act of
			 1965 (20 U.S.C. 1090) is amended by adding at the end the following:
			
				(i)Informing foster
				youth of their potential eligibility for Federal student aidThe Secretary shall inform each student who
				indicates on a FAFSA form, in either paper or electronic format, that the
				student is a foster youth or was in the foster care system of the student's
				potential eligibility for Federal student aid, including the specific Federal
				programs under which such student may be eligible to receive assistance such as
				the John H. Chafee Foster Care Independence Program under section 477 of the
				Social Security Act (42 U.S.C.
				677).
				.
		3.Information for
			 foster youth on Department Web siteSection 485E(b) of the Higher Education Act
			 of 1965 (20 U.S.C. 1092f(b)) is amended by adding at the end the
			 following:
			
				(5)Information for
				foster youth on department Web siteThe Secretary shall include on the
				Department's Web site information for foster youth regarding such youth's
				potential eligibility for Federal student aid, including the specific Federal
				programs under which such youth may be eligible to receive
				assistance.
				.
		
